 Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 1 of 24 - Page ID#: 1013




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF KENTUCKY
                                       CENTRAL DIVISION
                                          FRANKFORT

                                                   )
LUCY ALEXANDER, et al.,                            )
                                                   )
          Plaintiffs,                              )       Civil. No. 3:20-cv-00044-GFVT
                                                   )
v.                                                 )
                                                   )        MEMORANDUM OPINION
THOMAS B. MILLER, et al.,                          )
                                                   )                &
          Defendants.                              )              ORDER
                                                   )


                                            *** *** *** ***

            Plaintiffs Lucy Alexander, Mary Baughman, Robert Moody, Danny Metts, and Randall

     Roach assert that UK Healthcare and the Kentucky Department of Revenue’s billing and

     collection practices violate the Due Process Clause of the Fourteenth Amendment by failing to

     provide adequate notice and an opportunity to be heard. Plaintiffs argue that their Fourteenth

     Amendment rights are enforceable against the Defendants under 42 U.S.C. § 1983, and they seek

     both a declaratory judgment and injunctive relief prohibiting the Defendants from collecting UK

     Healthcare debts until class members are provided constitutionally sufficient notice and an

     opportunity to be heard. Presently before the Court is Plaintiffs’ Amended Motion for Class

     Certification, which Plaintiffs seek on behalf of all former UK Healthcare patients whose bills

     have been or will be referred by UK Healthcare to the Department of Revenue and who did not

     request a hearing or independent review of their accounts. For the following reasons, Plaintiffs’

     Amended Motion for Class Certification will be GRANTED.
Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 2 of 24 - Page ID#: 1014




                                                          I

         The named Plaintiffs in this matter, Lucy Alexander, Mary Baughman, Robert Moody,

Danny Metts, and Randall Roach, are all former UK Healthcare patients whose bills were

referred to the Department of Revenue for collection. [R. 1 at 12–44.] The Defendants consist

of two University of Kentucky officials and two Department of Revenue officials. Id. at 4. The

Defendants are all being sued in their official capacities and are charged with having

responsibility over UK Healthcare and the Kentucky Department of Revenue’s billing and

collection practices. Id. at 4–5. 1

         Plaintiffs argue that Defendants’ debt collection practices violate the Due Process Clause

of the Fourteenth Amendment. [R. 1 at 2; R. 32-2 at 7.] Plaintiffs assert that UK Healthcare

uses the following tiered system to collect former patient debts: (1) UK Healthcare or the

Kentucky Medical Services Foundation, which is the billing arm for UK Healthcare, attempts to

collect debt from patients; (2) if UK Healthcare is unsuccessful, it refers further collection efforts

to Central Kentucky Management Services; and (3) if CKMS is unsuccessful, it refers collection

to the Department of Revenue for non-judicial collection remedies such as bank account levies,

wage garnishment, lien placement, and state tax refund offset. [R. 32-2 at 9.] Plaintiffs state that

Defendants’ debt collection process violates the Fourteenth Amendment because patients do not

receive notice at a “meaningful time and in a meaningful manner” during any stage in the

process of their right to dispute either the existence or the amount of their debt. Id.



1
  Defendants asserted in their Answer that Plaintiffs’ claims are barred by sovereign immunity. [R. 20 at 3; R. 23 at
1–2.] However, Defendants did not raise the issue of sovereign immunity in their Response to Plaintiffs Motion for
Class Certification and so far have not raised any specific immunity arguments. “The Eleventh Amendment is sui
generis as a jurisdictional issue, having a ‘quasi-jurisdictional nature,’ one that can be waived or abrogated.”
Russell v. Lundergan-Grimes, 784 F.3d 1037, 1046 (6th Cir. 2015). The Eleventh Amendment is a jurisdictional bar
that courts may, but are not required to, raise sua sponte at any stage of the litigation. Id. Because Defendants have
not yet raised any specific immunity arguments or claims, the Court will refrain from addressing immunity until the
issue has been more fully addressed by the parties.

                                                          2
Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 3 of 24 - Page ID#: 1015




        Plaintiffs further assert that Defendants have engaged in an intentional effort to hold as

few hearings as possible and have in fact tried to conceal patients’ hearing rights. Id. at 8. As

evidence of this phenomenon, Plaintiffs point to the fact that although UK Healthcare debt

collectors sent out 63,154 notices between 2013 and 2020, only sixty-five hearings were

requested in total and none have been requested in the past two years. Id. During that same time

frame, only seventeen hearings were actually held, and only one hearing has been held in the past

five calendar years combined. Id. As further evidence, Plaintiffs point out that Defendant

Tammy Watts sent CKMS a letter stating that the initial CKMS invoice was deficient because it

failed to inform the debtor of his or her appeal rights. Id. at 14. Ms. Watts’ letter stated that the

invoice “is deficient in that it does not inform the debtor of his/her appeal rights.” Id. Despite

this warning, Plaintiffs allege that neither CKMS nor UK Healthcare have ever modified their

initial invoice sent to former UK Healthcare patients based on Ms. Watts’ letter. 2 Id.

        Defendants disagree with the Plaintiffs’ characterization of the debt collection process.

Defendants contend that Kentucky law authorizes debt referral from state universities (of which

UK Healthcare is affiliated) to the Department of Revenue for collection. [R. 35 at 1; R. 36 at

2.] Defendants also argue that the debt collection process, which is the same one that has been

used for years by Kentucky’s public universities and other state agencies, appropriately informs

individuals of how to dispute their medical bills. [R. 35 at 2.] Defendants point to the three-step

debt collection process and state that notices are sent to former UK Healthcare patients at each

step. [R. 35 at 2–4; R. 36 at 2–5.] Further, Defendants allege that if a debtor does not respond to

notices from CKMS, each debtor receives a final notice (“Letter 8”) to the debtor’s last known



2
 Instead of changing the communication to provide notice to former UK Healthcare patients, Plaintiffs point to
email correspondence in which UK Healthcare sought to use informal hearing procedures as “our way out.” [R. 32-
2 at 15.]

                                                       3
Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 4 of 24 - Page ID#: 1016




address for the following purposes: (1) to inform the debtor of their right to contest the amount

or validity of their debt by requesting a hearing with a Hearing Officer; (2) to provide

instructions for requesting a hearing; (3) to inform the debtor of what information to submit to

the hearing officer, and (4) to inform the debtor that if they do not request a hearing or resolve

the matter in some other way, their debt will be referred to the DOR for collection. [R. 35 at 2-

3.]

       On June 4, 2020, Plaintiffs filed their first Motion to Certify Class. [R. 2.] After a period

of discovery, Plaintiffs filed an Amended and Supplemental Motion to Certify Class on October

30, 2020. [R. 32.] Both sides having fully briefed the matter, this Amended Motion for Class

Certification is now ripe for review.

                                                 II

                                                 A

       As an initial matter, Plaintiffs have requested the Court certify the following class:

       All UK Healthcare patients whose bills have been or will be referred by UK
       Healthcare (or its subsidiaries, including but not limited to KMSF and CKMS) to
       the Department of Revenue for collection and who have not yet satisfied the
       amount the DOR states is owed, but excluding the 158 individuals listed in
       Defendants’ Capilouto and Cox’s response to Interrogatory 2 as having requested
       a hearing or independent review of their accounts.

[R. 32-2 at 9.]

       District courts have broad discretion in deciding whether to certify a proposed class.

Hicks v. State Farm Fire and Casualty Co., 965 F.3d 452, 457 (6th Cir. 2020); Pipefitters Local

636 Ins. Fund v. Blue Cross Blue Shield of Mich., 654 F.3d 618, 629 (6th Cir. 2011). This is

because a “class action is ‘an exception to the usual rule that litigation is conducted by and on

behalf of the individual named parties only,’” and is subject to strict requirements under Rule 23

of the Federal Rules of Civil Procedure. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348


                                                  4
Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 5 of 24 - Page ID#: 1017




(2011) (quoting Califano v. Yamasaki, 442 U.S. 682, 700–01 (1979)). To warrant certification,

class members must not only satisfy Article III standing requirements, but they must also “satisfy

all four of the Rule 23(a) prerequisites—numerosity, commonality, typicality, and adequate

representation—and fall within one of the three types of class actions listed in Rule 23(b).”

Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 537 (6th Cir. 2012) (citing Sprague v. Gen.

Motors Corp., 133 F.3d 388, 397 (6th Cir. 1998) (en banc)). “The party seeking class

certification has the burden to prove the Rule 23 certification requirements.” Id. (citing In re

Am. Med. Sys., Inc., 75 F.3d 1069, 1079 (6th Cir. 1996)). The party opposing certification need

not disprove the requirements. See id.

       The requirements for standing outlined by Article III of the United States Constitution

apply equally to class action lawsuits. Sutton v. St. Jude Medical S.C., Inc., 419 F.3d 568, 570

(6th Cir. 2005). The “irreducible” constitutional minimum of standing contains three elements:

an injury in fact, a causal connection, and likely redressability. Lujan v. Defenders of Wildlife,

504 U.S. 555, 560–61 (1992). The plaintiff in a suit must have suffered an “injury in fact,”

defined as “an invasion of a legally protected interest which is (a) concrete and particularized,

and (b) actual or imminent, not conjectural or hypothetical.” Id. at 560 (internal citations

omitted). Next, the plaintiff must demonstrate a “causal connection” between this injury and the

alleged conduct of the defendant; “the injury has to be fairly traceable to the challenged action of

the defendant, and not the result of the independent action of some third party not before the

court.” Id. (internal citations omitted). Finally, a favorable decision for the plaintiff must likely

redress this injury, and relief must be more than merely speculative. Id. at 561.

       Plaintiffs seeking the certification of a class must prove two additional components in

order to show they have standing to proceed as a class. The proposed class must be identifiable



                                                  5
Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 6 of 24 - Page ID#: 1018




and unambiguous, and the named representatives must be members of the proposed class.

Pilgrim v. Universal Health Card, LLC, No. 5:09-cv-879, 2010 WL 1254849, *1 (N.D. Ohio

Mar. 25, 2010), aff’d, 660 F.3d 943 (6th Cir. 2011). In a properly defined class, only members

who have standing to file suit in their own right would be included. Chaz Concrete Co., LLC v.

Codell, No. 3:03-cv-52-KKC, 2006 WL 2453302, at *6 (E.D. Ky. Aug. 23, 2006). For that

reason, the Court may deem a proposed class overly broad if such a class would incorporate

members who neither have suffered harm nor are at risk to suffer such harm at the hands of the

defendant. Id. (quoting McGee v. East Ohio Gas Co., 200 F.R.D. 382, 388 (S.D. Ohio 2001)).

       The Court is not required to inquire into the merits of the case to determine whether a

person is a member of a class. See Bostick v. St. Jude Med., Inc., No. 03-2626 BV, 2004 WL

3313614, *16 (W.D. Tenn. 2004). Rather “[f]or a class to be sufficiently defined, the court must

be able to resolve the question of whether class members are included or excluded from the class

by reference to objective criteria.” Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 538 (6th

Cir. 2012) (quoting 5 James W. Moore, et al., Moore’s Fedreal Practice § 23.21[3] (Matthew

Bender, 3d ed. 1997)). Plaintiffs, as the party invoking jurisdiction, bear the burden of proof on

each requirement for standing. Id.; see also Beattie v. CenturyTel, Inc., 511 F.3d 554, 560 (6th

Cir. 2007).

       Defendants argue that a portion of the proposed class lacks standing. [R. 35 at 10.] The

proposed class includes “[a]ll UK Healthcare patients whose bills have or will be referred by UK

Healthcare . . . to the Department of revenue for collection . . . .” Id. (emphasis added). Given

the “will be” language, Defendants argue that the “will be” portion of the proposed class lacks

standing because “their alleged future injury is merely speculative.” [R. 35 at 10.] However,

courts have consistently held that including future class members is permissible. See, e.g., Afro



                                                 6
Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 7 of 24 - Page ID#: 1019




Am. Patrolmen’s League v. Duck, 503 F.2d 294, 298 (6th Cir. 1974) (holding that a class

composed of “current and future minority members of the Toledo Police Department” could

proceed as a class action); Buffkin v. Hooks, Case No. 1:18CV502, 2019 WL 12827835 (M.D.

N.C. Mar. 20, 2019) (granting class certification to “all current and future prisoners in DPS

custody who have or will have chronic hepatitis C virus and have not been treated with direct-

acting antiviral drugs”); Hoffer v. Jones, 323 F.R.D. 694, 697–98 (N.D. Fla. Nov. 17, 2017)

(granting class certification for “all current and future prisoners in the custody of the Florida

Department of Corrections who have been diagnosed, or will be diagnosed with chronic hepatitis

C virus” after finding common questions of law); Miller v. University of Cincinnati, 241 F.R.D.

285, 290 (S.D. Ohio 2006) (holding that class definitions that include future class members are

permissible under Rule 23(b)(2)). Including future class members “protects [those] who would

otherwise have to wait for [a violation] to occur before they seek a post-hoc remedy,” and “is

precisely what the class action device is designed to prevent.” Roman v. Korson, 152 F.R.D.

101, 111 (W.D. Mich. 1993). Therefore, Defendants’ standing argument is without merit.

       Because at this stage any Article III issues in this case are dependent on whether a class is

certified, the final determination of standing will be resolved as informed by the class

certification requirements of Rule 23. Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 612–13

(1997). This Court “therefore follow[s] the path” taken by the Supreme Court, “mindful that

Rule 23’s requirements must be interpreted in keeping with Article III constraints, and with the

Rules Enabling Act, which instructs that rules of procedure ‘shall not abridge, enlarge, or modify

any substantive right.’” Id. at 613 (quoting 28 U.S.C. § 2072(b)); see also Fed. R. Civ. P. 82.




                                                  7
Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 8 of 24 - Page ID#: 1020




                                                  1

       A prospective class must meet a total of seven independent requirements. As discussed

above, two of these criteria stem from Article III’s standing mandates: “an identifiable class must

exist, and the definition of the class must be unambiguous, and the named representative must be

a member of the class.” Pilgrim v. Universal Health Card, LLC, No. 5:09-cv-879, 2010 WL

1254849, *1 (N.D. Ohio Mar. 25, 2010), aff’d, 660 F.3d 943 (6th Cir. 2011) (citations omitted).

The remaining five requirements originate in Rule 23(a) and 23(b):

       (1) the class is so numerous that joinder of all members is impracticable; (2) there
       are questions of law or fact common to the class; (3) the claims or defenses of the
       representative parties are typical of the claims or defenses of the class; and (4) the
       representative parties will fairly and adequately protect the interests of the class.
       Finally, “In addition to the prerequisites of Rule 23(a), a party seeking class
       certification must show that the class action is maintainable under Rule 23(b).”

Id. (citations omitted). There must be a statement of the facts indicating that each requirement of

the rule is fulfilled. Pipefitters Local 636 Ins. Fund v. Blue Cross Blue Shield of Mich., 654 F.3d

618, 629 (6th Cir. 2011).

       “Rule 23 does not set forth a mere pleading standard. A party seeking class certification

must affirmatively demonstrate his compliance with the Rule.” Wal-Mart Stores, Inc. v. Dukes,

564 U.S. 338, 350 (2011). Dukes verified that the district court should not merely presume that

the plaintiffs’ allegations in the complaint are true for the purposes of class motion without

resolving factual and legal issues. See Gooch v. Life Investors Ins. Co. of Am., 672 F.3d 402, 417

(6th Cir. 2012); see also In re Am. Med. Sys. Inc., 75 F.3d 1069, 1081 (6th Cir. 1996) (holding

that individual proofs, which “vary from plaintiff to plaintiff,” do not satisfy Rule 23(a)).

Rather, this Court must “probe behind the pleadings before coming to rest on the certification

question.” Dukes, 564 U.S. at 350 (quoting Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 160

(1982)). Class certification is appropriate if a district court finds, after conducting a “rigorous


                                                  8
Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 9 of 24 - Page ID#: 1021




analysis,” that the Rule 23 requirements have been met. In re Whirlpool Corp. Front-Loading

Washer Prods. Liability Litigation, 722 F.3d 838, 851 (6th Cir. 2013) (citing Dukes, 564 U.S. at

351).

        In determining whether the Rule 23 prerequisites are met, “some inquiry into the merits

may be necessary.” Id. However, district courts should consider “only those matters relevant to

deciding if the prerequisites of Rule 23 are satisfied.” Id. (citing Amgen Inc. v. Conn. Retirement

Plans & Trust Funds, 568 U.S. 455, 466 (2013)). This means district courts are not permitted to

“turn the class certification proceedings into a dress rehearsal for the trial on the merits.” Id.

(quoting Messner v. Northshore Univ. Health Sys., 669 F.3d 802, 811 (7th Cir. 2012)).

                                                  a

        Initially, Rule 23(a)(1) requires a proposed class to be “so numerous that joinder of all

members is impracticable.” Fed. R. Civ. P. 23(a)(1). A proposed class may satisfy this

requirement by demonstrating the impracticality of joinder. See, e.g., Fox v. Massey-Ferguson,

Inc., 172 F.R.D. 653, 660 (E.D. Mich. 1995) (“The numerosity requirement mandates that the

joinder of all plaintiffs be impracticable—not impossible.”). There is no magic number or strict

test for determining impracticality of joinder. Senter v. General Motors Corp., 532 F.2d 511,

523 n. 24 (6th Cir. 1976). “When class size reaches substantial proportions . . . the

impracticability requirement is usually satisfied by the numbers alone.” In re Am. Med. Sys. Inc.,

75 F.3d 1069, 1079 (6th Cir. 1996); see also 1 Herbert B. Newberg & Alba Conte, Newberg on

Class Actions, § 3.11 (3d ed. 2011).

        Regardless, in determining practicability, a court should also consider the geographic

dispersion of the proposed class, the sophistication of proposed class members, and the

reluctance of individual class members to sue. 7A Wright & Miller, Federal Practice and



                                                  9
Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 10 of 24 - Page ID#: 1022




 Procedure § 1762 (3d. ed.); see also Roman v. Korson, 152 F.R.D. 101, 105–06 (W.D. Mich.

 1993); Young v. Trailwood Lakes, Inc., 61 F.R.D. 666, 668 (E.D. Ky. 1974). “When a class

 numbers in the hundreds or thousands, the impracticability of joinder is obvious.” Mich. State

 Univ. Faculty Ass’n v. Mich. State Univ., 93 F.R.D. 54, 56 n. 1 (W.D. Mich. 1981); see also

 Newberg at § 3:12. For that reason, proposed classes with hundreds of members are routinely

 held to satisfy the numerosity requirement. Mich. State Univ. Faculty Ass’n, 93 F.R.D. at 56. In

 fact, courts have certified classes with as few as eighteen members. See, e.g., Cypress v.

 Newport News Gen. and Nonsectarian Hosp. Ass’n, 375 F.2d 648, 653 (4th Cir. 1967) (“We

 further are of the opinion that eighteen is a sufficiently large number to constitute a class.”); see

 also Brady v. Thurston Motor Lines, 726 F.2d 136, 145 (4th Cir. 1984) (“[W]e are unwilling as a

 matter of law to hold that a class of 74 persons does not meet the requirement of numerosity.”).

 Some courts hold that “a class of 40 or more members is sufficient to establish numerosity.”

 Appoloni v. United States, 218 F.R.D. 556, 561 (W.D. Mich. 2003). All of this leads to the

 conclusion that, in determining whether to certify a class, it is not necessary for a court to know

 the precise number of class members. Rather, the Court may rely upon reasonable inferences

 drawn from the known facts. In re Am. Med. Sys., Inc., 75 F.3d at 1079.

          Plaintiffs assert their proposed class would likely contain thousands of individuals. [R.

 32-2 at 25.] UK Healthcare operates four major hospitals and dozens of clinics and other

 healthcare centers around the Commonwealth. Id. As of March 8, 2020, the UK Healthcare

 system had nearly two million registered patients. 3 Id. Furthermore, the Department of Revenue

 collects unpaid medical bills from tens of thousands of former UK Healthcare patients and has



 3
   UK Healthcare began referring medical accounts to the Department of Revenue for collection in 2008. [See R. 35
 at 11.] Therefore, this class is limited to former patients from 2008, when the University began referring accounts to
 the DOR, onward.

                                                          10
Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 11 of 24 - Page ID#: 1023




 collected approximately $76 million from former UK Healthcare patients since 2009. Id. The

 Defendants do not contest Plaintiff’s claims of numerosity. Therefore, because the number of

 potential class members likely reaches into the thousands, and given the geographic dispersion of

 the potential class members, the Court finds that Plaintiffs have satisfied the numerosity

 requirement.

                                                  b

        Next, in order for a class to be certified under Rule 23(a)(2), there must be “questions of

 law or fact common to the class.” This is because, where there are common questions of law or

 fact, “the class-action device saves the resources of both the courts and the parties by permitting

 an issue potentially affecting every class member to be litigated in an economical fashion under

 Rule 23.” Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 155 (1982) (quoting Califano v.

 Yamasaki, 442 U.S. 682, 700–01 (1979)). Traditionally, it has been the rule that to satisfy the

 commonality requirement of Rule 23(a)(2), only one single issue that is common to all members

 of the class is required, not multiple issues. In re Am. Med. Sys. Inc., 75 F.3d 1069, 1080 (6th

 Cir. 1996); Alkire v. Irving, 330 F.3d 802, 820 (6th Cir. 2003) (“Although Rule 23(a)(2) refers to

 common questions of law or fact, in the plural, there need only be one question common to the

 class—though that question must be a ‘common issue the resolution of which will advance the

 litigation.’”) (quoting Sprague v. Gen. Motors, 133 F.3d 388, 397 (6th Cir. 1998)).

        The language of commonality “is easy to misread, since ‘[a]ny competently crafted class

 complaint literally raises common “questions.”’” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,

 349 (2011) (quoting Richard A. Nagareda, Class Certification in the Age of Aggregate Proof, 84

 N.Y.U. L. Rev. 97, 131–32 (April 2009)). The essential commonality inquiry, therefore, is not

 whether common questions exist, “but rather the capacity of a classwide proceeding to generate



                                                 11
Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 12 of 24 - Page ID#: 1024




 common answers apt to drive the resolution of the litigation.” Id. at 350 (quoting Nagareda,

 supra, at 132). Dissimilarities between members of the proposed class can potentially impede

 the satisfaction of this requirement. Id. Indeed, “[c]ommonality requires the plaintiff to

 demonstrate that the class members ‘have suffered the same injury.’” Id. at 349–50 (quoting

 Falcon, 457 U.S. at 157).

         Defendants make several arguments that Plaintiffs have failed to present a common

 question of law or fact. First, Defendants argue that “examples of the lack of commonality

 abound” and that “individual issues predominate over classwide issues.” [R. 35 at 7; R. 36 at 6.]

 Defendants also argue that the class, as currently defined, would include former patients who

 received actual notice of their right to request a hearing and declined to do so and individuals

 who received different types of notices. [R. 35 at 7, 11.] Defendants argue that Plaintiffs

 received different versions of “Letter 8,” and because of this, class Plaintiffs are not common to

 one another or the class as a whole. [R. 35 at 11.] However, none of Defendants’ contentions

 are fatal to Plaintiffs’ request for class certification.

         The fact that particular circumstances may differ from one class member to the next does

 not inherently damage the prospects of the proposed class, so long as one question that is

 common to the class exists and class members suffered the same injury. See Dukes, 564 U.S. at

 349–50; In re Am. Med. Sys. Inc., 75 F.3d 1069, 1080 (6th Cir. 1996). Plaintiffs contend that

 there are at least three distinct issues of law and fact, any one of which a favorable answer would

 entitle all members of the class to injunctive relief:

         1. Whether, under Matthews v. Eldridge, 424 U.S. 319 (1976) and given the
            circumstances of this case, the DOR may undertake administrative levies without
            providing notice and an opportunity to contest the debt at the DOR level, regardless
            of what happened at the UK Healthcare level;
         2. Whether any version of the “Letter 8,” including the most recent version, satisfied the
            requirement of Hamby v. Neel, 368 F.3d 549, 561–62 (6th Cir. 2004), that a due-


                                                     12
Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 13 of 24 - Page ID#: 1025




             process-compliant notice inform the recipient of the consequences of not appealing;
             and
          3. Whether any version of “Letter 8,” including the most recent version, was sent at such
             a time, and in such a manner, as to comply with the “meaningful time” and
             “meaningful manner” requirements of Fuentes v. Shevin, 407 U.S. 67, 80 (1972). 4

 [R. 40 at 5.]

          The Court is persuaded that a favorable answer to any of these three distinct legal

 questions would entitle all proposed class members to injunctive relief. In their response,

 although Defendants failed to respond to or address Plaintiffs’ contention that Eldridge provides

 Plaintiffs a right to a hearing at the DOR level, Defendants do argue that commonality is

 inappropriate because class members received different notices, and some class members

 participated in UK’s Financial Assistance Program while others did not. [R. 35 at 8, 12.]

 However, these issues do not defeat the commonality requirement because resolution of the

 above classwide issues in no way depends on the specific notice that a particular Plaintiff

 received or whether he or she tried to participate in UK’s Financial Assistance Program. 5

          Defendants also argue that individual issues “predominate over classwide issues.” [R. 35

 at 7.] However, whether individual issues “predominate over classwide issues” is not the

 appropriate inquiry in this case. [See R. 40 at 8.] While predominance is a required component

 of Rule 23(b)(3), Plaintiffs have only moved for class certification under Rule 23(b)(2), which




 4
   In Plaintiffs’ initial Memorandum of Law in Support of their Amended and Supplemental Motion for Class
 Certification, Plaintiffs identified eleven alleged common questions of law or fact, or that at least “ha[d] the
 potential to drive the resolution of this litigation.” [R. 32-2 at 26–27.] However, as Defendants correctly point out,
 several of Plaintiffs’ original questions pertain to UK Healthcare’s Financial Assistance Program or debt collection
 that are not applicable to the entire class. [R. 35 at 8–9.] In their Reply, Plaintiffs boil down their common
 questions of law or fact to the three issues listed above, which are common to the class as a whole. [R. 40 at 5.]
 5
   In their Reply, Plaintiffs acknowledge that “not every class member is asserting loss of the ability to participate in
 the Financial Assistance Program (“FAP”).” [R. 40 at 13.] However, “[t]his is a thicket the Court need not enter at
 this time” because class certification in no way hinges on whether or not Plaintiffs were attempting to participate in
 the FAP. Id.

                                                           13
Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 14 of 24 - Page ID#: 1026




 does not require predominance analysis. 6 See Dukes, 564 U.S. at 359. Further, Rule 23(a)(2)

 only requires that there be “questions of law or fact common to the class.” Fed. R. Civ. P.

 23(a)(2).

          Defendants further argue that the proposed class would also include former patients “who

 received actual notice of their right to request a hearing and declined to request one.” [R. 35 at

 7.] However, Defendants’ only support for this argument is a single declaration in which one

 former UK Health patient stated that “it [was] possible that [he] did not see ‘Letter 8’ when it

 was sent to [him].” 7 [R. 35 at 7.] In addition, even if certain class members did receive notice,

 the common question of whether the notice was constitutionally sufficient still applies to all class

 members. See Wal-Mart, 564 U.S. at 359 (holding that even a single common question satisfies

 the commonality requirement). Furthermore, even if it is true that most class members received

 proper and adequate notice as Defendants contend, “[they] should welcome class certification”

 because they could “obtain a judgment binding all class members.” In re Whirlpool Corp., 722

 F.3d at 857.

          Finally, Defendant’s contention that the proposed class is too broad because it includes

 class members who received different versions of “Letter 8” over the years is without merit.

 Defendant’s “Letter 8” argument is analogous to In re Whirlpool Corp. in which Whirlpool

 contended that the certified class was too broad because it included class members who bought a

 wide variety of different Whirlpool washing machine models over a multi-year period. 772 F.3d

 at 854. The Sixth Circuit disagreed with Whirlpool and affirmed certification of the class



 6
   Although Section IV of the Department of Revenue’s brief argues that Rule 23(b)(3) does not support Plaintiffs’
 Motion for Class Certification [see R. 36 at 11–13], there is no need for the Court to address those arguments
 because Plaintiffs never moved for class certification under Rule 23(b)(3), only 23(b)(2). [See R. 40 at 8.]
 7
   Elsewhere in their Response, Defendants argue that three of the named Plaintiffs concede that they “may have
 received Letter 8 and simply did not bother to read it.” [R. 35 at 17.] However, even if this is true, the argument
 still does not destroy the commonality requirement.

                                                          14
Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 15 of 24 - Page ID#: 1027




 because common questions relevant to the various models and designs of the machines still

 applied. Id. Similarly, despite the fact that Defendants have relied on different “Letter 8”

 versions over the years, common questions, such as whether any of the notices complied with

 Fuentes’ “meaningful time” and “meaningful manner” requirements, exist across the various

 versions. [R. 40 at 5.] Plaintiffs’ claims present the same questions of law that are relevant to all

 proposed class members, and therefore, the Court finds that the commonality element has been

 met.

                                                  c

        Under Rule 23(a)(3), “the claims or defenses of the representative parties” must be

 “typical of the claims or defenses of the class.” This requirement seeks to ensure that the

 interests of the named representatives align with the interests of the members of the proposed

 class. In re Am. Med. Sys. Inc., 75 F.3d 1069, 1082 (6th Cir. 1996). A named plaintiff's claim is

 typical if the claim arises from the same practice, event, or course of conduct giving rise to the

 other class members’ claims, and if all claims are based on the same legal theory. Id. Although

 the class representatives’ claims must be typical, “Rule 23 does not require absolute

 homogeneity.” Tucker v. Union Underwear Co., Inc., 144 F.R.D. 325, 329 (W.D. Ky. 1992).

 Rather, “Rule 23(a)(3) typicality ‘determines whether a sufficient relationship exists between the

 injury to the named plaintiff and the conduct affecting the class, so that the court may properly

 attribute a collective nature to the challenged conduct.’” Stout v. J.D. Byrider, 228 F.3d 709, 717

 (6th Cir. 2000) (quoting Sprague v. General Motors Corp., 133 F.3d 388, 399 (6th Cir. 1998)).

 The inquiry focuses special attention on “differences between class representative claims and

 class claims that would defeat the representative nature of the class action.” Van Vels v. Premier

 Athletic Center of Plainfield, Inc., 182 F.R.D. 500, 510 (W.D. Mich. 1998) (citations omitted).



                                                  15
Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 16 of 24 - Page ID#: 1028




        Plaintiffs assert that all claims for each named member of the class “arise from the same

 unconstitutional conduct of the Defendants,” and that Defendants’ common scheme causes all

 putative class members to suffer a direct injury (loss of property). [R. 32-2 at 33.] Defendants

 argue that Plaintiffs’ typicality argument fails for three reasons: (1) the proposed class includes a

 significant number of former patients whose claims are barred by the statute of limitations; (2)

 the named Plaintiffs allege and argue issues related to the FAP, which is a program that not all

 class members are eligible for or could raise on their own; and (3) some class members

 voluntarily entered into payment plans with the DOR while others were subject to DOR

 collection activity. [R. 35 at 13.] These arguments, however, do not destroy typicality.

        Turning first to the statute of limitations, § 1983 actions in Kentucky are generally

 subject to a one-year statute of limitations pursuant to Kentucky Revised Statutes §

 413.140(1)(a). McCord v. Board of Education of Fleming County, 2018 WL 1724560, at *3 (6th

 Cir. Jan. 30, 2018); see also Collard v. Ky. Bd. Of Nursing, 896 F.2d 179, 182 (6th Cir. 1990).

 This is because the Supreme Court has held that § 1983 actions should be characterized as tort

 actions as to recovery of damages for personal injury and that district courts “must borrow the

 statute of limitations governing personal injury actions from the state where the § 1983 action

 was brought.” Guba v. Huron County, 600 F. App’x 374, 379 (6th Cir. 2015) (quoting Cooey v.

 Strickland, 479 F.3d 412, 416 (6th Cir. 2007)).

        However, the continuing violation doctrine permits district courts to “consider as timely

 all relevant violations ‘including those that would otherwise be time[-]barred.’” Nat’l Parks

 Conservation Ass’n, Inc. v. Tenn. Valley Auth., 480 F.3d 410, 416 (6th Cir. 2007) (quoting

 Sharpe v. Cureton, 319 F.3d 259, 267 (6th Cir. 2003)). A continuous violation exists if: (1) the

 defendant’s wrongful conduct continues after the precipitating event that began the pattern; (2)



                                                   16
Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 17 of 24 - Page ID#: 1029




 injury to the plaintiff continues to accrue after that event; and (3) further injury to the plaintiffs

 must have been avoidable if the defendants had at any time ceased their wrongful conduct.

 Tolbert v. State of Ohio Dept. of Transp., 172 F.3d 934, 940 (6th Cir. 1999). The doctrine

 applies to a “‘cumulative violation’ caused by a ‘continuing course of misconduct.’” Guba, 600

 F. App’x at 380 (quoting Sta-Rite Indus. v. Franklin Elec. Co., Inc., 519 F. App’x 370, 381 (6th

 Cir. 2013)). The Sixth Circuit recognizes two categories of continuing violations: (1) “where the

 plaintiff can show prior [wrongful] activity that continues into the present,” and (2) “where the

 plaintiff can show a longstanding and demonstrable policy of discrimination.” Bowerman v. Int.

 Union, United Automobile, Aerospace and Agricultural Implement Workers of Am., 646 F.3d

 360, 366 (6th Cir. 2011) (quoting Bell v. Ohio State Univ., 352 F.3d 240, 247 (6th Cir. 2003)).

         Although the doctrine is generally applied to discrimination cases and is less often

 applied to § 1983 actions, there are circumstances in which the doctrine is appropriate in the §

 1983 context. See generally Guba, 600 F. App’x at 380 (reversing district court’s holding and

 applying the continuous violation doctrine to Plaintiffs’ § 1983 claim where Defendants

 continuously failed to register Plaintiffs’ child support order correctly or handle Plaintiffs’ case

 properly); Kuhnle Brothers, Inc. v. County of Geauga, 103 F.3d 516, 522 (6th Cir. 1997)

 (holding that the continuous violation applied to Plaintiffs’ § 1983 claim where Plaintiff trucking

 company was barred from driving its trucks on certain roads on an ongoing basis, thus depriving

 the Plaintiff of its constitutional rights every day). “A law that works an ongoing violation of

 constitutional rights does not become immunized from legal challenge for all time merely

 because no one challenges it within [the statute of limitations period].” Kuhnle Brothers, Inc.

 103 F.3d at 522.




                                                    17
Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 18 of 24 - Page ID#: 1030




         Plaintiffs argue that in this case, the first category of the continuing violation doctrine

 applies because Defendants “are engaging in an ongoing violation of class members’ due process

 rights.” [R. 32-2 at 34.] Defendants respond that the continuing violation doctrine is not

 applicable because the doctrine is seldom applied to the § 1983 context and the “ongoing effects

 of an initial violation are not by themselves sufficient.” 8 [R. 35 at 15.]

         The Court finds that the continuous violation doctrine is applicable to Plaintiffs’ case.

 Here, Plaintiffs argue that Defendants’ failure to inform former patients of their right to a hearing

 has continued since 2008; class members have consistently and continuously been deprived of

 their due process rights of notice and an opportunity to be heard; and further injury to Plaintiffs

 would be avoided if Defendants had appropriately informed Plaintiffs of their right to a hearing.

 See Tolbert, 172 F.3d at 940.

         As discussed above, Defendant Tammy Watts sent CKMS a letter in late 2015 or early

 2016 stating that the initial CKMS invoice was deficient because it failed to inform former UK

 Healthcare patients of their appeal rights. [R. 32-2 at 14.] Plaintiffs aver that neither CKMS nor

 UK Healthcare have modified their initial invoices based on Ms. Watts’ letter and were instead

 looking for a “way out.” Id. at 14–15. Further, although UK Healthcare debt collectors sent out

 63,154 notices between 2013 and 2020, only sixty-five hearings were requested and only

 seventeen hearings were actually held. Id. at 8. That is a return rate of approximately one-tenth

 of one percent, and Plaintiffs argue this demonstrates two things: (1) that the vast majority of

 proposed class members were unaware that they had a right to a hearing; and (2) Defendants




 8
  For support, Defendants point to McGinnis v. Central Kentucky Mgmt. Servs., 2019 WL 5190887 (E.D. Ky. Oct.
 15, 2019). However, while instructive, McGinnis is not binding on this Court. Furthermore, in McGinnis, the
 Plaintiff offered “no valid basis for [the continuing violation doctrine’s] application in this matter.” Id. Here,
 however, Plaintiffs make several valid arguments to support application of the continuing violation doctrine.

                                                         18
Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 19 of 24 - Page ID#: 1031




 have failed to provide proposed class members with constitutionally sufficient notice and an

 opportunity to be heard. [R. 40 at 21–22.]

          Plaintiffs have alleged facts that Defendants have failed to properly inform former

 patients of their right to a hearing and the consequences of not requesting a hearing, and this has

 resulted in a cumulative violation that is caused by a “continuing course of misconduct.” Guba,

 600 F. App’x at 380. Therefore, the Court finds that the continuing violation doctrine is

 appropriate here and Plaintiffs’ claims are not barred by the statute of limitations. 9

          Defendants next argue that the named Plaintiffs are not typical of the proposed class

 because not all proposed class members were eligible for or participated in the Financial

 Assistance Program. [R. 35 at 17.] This argument is not fatal to Plaintiffs’ proposed class,

 however, because, as discussed above “[n]o separate relief is sought with respect to the FAP.”

 Id. at 24. Plaintiffs acknowledge that “not every class member is asserting loss of the ability to

 participate in the Financial Assistance Program (“FAP”),” but “[t]his is a thicket the Court need

 not enter at this time” because class certification in no way hinges on whether or not Plaintiffs

 were attempting to participate in the FAP. [R. 40 at 13.] Therefore, Defendant’s argument fails.

          Finally, under the typicality prong, Defendants argue that some class members

 voluntarily entered into payment plans with the DOR while others were subject to DOR

 collection activity. Therefore, Defendants argue, because proposed class members have different

 payment situations, they are not typical of each other. Id. Defendants also argue that “entry into

 a voluntary payment plan is not a ‘deprivation’ of a protected property interest.” Id. at 19.

 However, these arguments are not fatal to Plaintiffs’ proposed class. Despite the factual

 differences identified by Defendants between the proposed class members, the typicality


 9
   Because the continuous violation doctrine is applicable in this case, the Court need not address Plaintiffs’
 fraudulent concealment argument as an alternative to satisfy the statute of limitations. [R. 32-2 at 35.]

                                                           19
Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 20 of 24 - Page ID#: 1032




 requirement is satisfied when there is a common legal element. Beattie v. CenturyTel, Inc., 511

 F.3d 554, 561 (6th Cir. 2007). Here, the common legal element is whether or not class members

 were provided with appropriate and timely notice and an opportunity to be heard regarding their

 right to appeal, and that does not change regardless of a class members’ eventual participation or

 lack of participation in a payment plan. Therefore, this argument does not stand, and the Court

 finds that Plaintiffs have satisfied the typicality requirement.

                                                         d

         Finally, Rule 23(a)(4) allows a class to be certified only if “the representative parties will

 fairly and adequately protect the interests of the class.” This is an essential prerequisite for due

 process, as a final judgment in a class action binds all class members. In re Am. Med. Sys. Inc.,

 75 F.3d 1069, 1083 (6th Cir. 1996) (citing Hansberry v. Lee, 311 U.S. 32 (1940)). This circuit

 applies a two-part test for determining the adequacy of representation. First, the named

 representatives “must have common interests with the unnamed members of the class,” and

 second, it must be apparent that the named representatives “will vigorously prosecute the

 interests of the class through qualified counsel.” Senter v. General Motors Corp., 532 F.2d 511,

 525 (6th Cir. 1976). This “adequate representation requirement overlaps with the typicality

 requirement because in the absence of typical claims, the class representative has no incentives

 to pursue the claims of the other class members.” In re Am. Med. Sys., Inc., 75 F.3d at 1083.

         Plaintiffs argue that both prongs are clearly satisfied, and while Defendants agree that

 Plaintiffs’ counsel are qualified to represent the class, 10 they argue that the named Plaintiffs do

 not adequately represent the class. [R. 35 at 19.] Defendants’ one-paragraph argument, which



 10
    District Court Judge Aleta Trauger of the Middle District of Tennessee recently referred to two of Plaintiffs’
 attorneys, Ms. Wilner and Mr. Krugman, as “seasoned civil rights litigators.” Thomas v. Long, 2020 WL 5530232,
 at *5 (M.D. Tenn. Sept. 15, 2020).

                                                        20
Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 21 of 24 - Page ID#: 1033




 does not identify shortcomings with any particular class representative, hinges on the fact that

 since the commonality and typicality requirements of Rule 23 are not met, “this requirement is

 not met either.” Id. at 20.

          However, as analyzed above, the Court has found that the named class members do in

 fact satisfy the commonality and typicality requirements of Rule 23. The class representatives,

 just like the other proposed class members, are all former patients at UK Healthcare who had

 bills that were referred by UK Healthcare to the Department of Revenue for collection and have

 not yet satisfied the amount the DOR states is owed. [R. 32-2 at 19–23.] The class

 representatives also all allege that they did not receive adequate notice of their right to a hearing,

 in violation of their due process rights. Id. The Court is persuaded that the adequate

 representation requirement is satisfied because the named Plaintiffs have “interests [that] are co-

 extensive [with] rather than antagonistic to, [those of] the unnamed class members.” Kinder v.

 Nw. Bank, 278 F.R.D. 176, 184 (W.D. Mich. 2011). Defendants do not contest the adequacy of

 Plaintiffs’ counsel, and the Court finds Plaintiffs have met the requirements under Rule 23(a)(4).

 Therefore, the four requirements of Rule 23(a) are met, and the Court will now address Rule

 23(b).

                                                   2

          Plaintiffs seek certification under Rule 23(b)(2). [R. 32-2 at 41.] A proposed class that

 meets the Rule 23(a) requirements satisfies 23(b)(2) if “the party opposing the class has acted or

 refused to act on grounds that apply generally to the class, so that final injunctive relief or

 corresponding declaratory relief is appropriate respecting the class as a whole.” Fed. R. Civ. P.

 23(b)(2). Rule 23(b)(2) applies exclusively in cases when class members seek the same

 declaratory or injunctive relief and do not assert individualized claims for damages. Wal-Mart



                                                   21
Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 22 of 24 - Page ID#: 1034




 Stores, Inc. v. Dukes, 564 U.S. 338, 360–61 (2011). Generally, claims for monetary relief are

 inappropriate under Rule 23(b)(2). Id.; see also id. at 363 (“Rule 23(b)(2) ‘does not extend to

 cases in which the appropriate final relief relates exclusively or predominantly to money

 damages’” (quoting Fed. R. Civ. P. 23, Advisory Committee’s Note to 1966 Amendment, 39

 F.R.D. 69, 102 (1966))). Rather, “‘[c]ivil rights cases against parties charged with unlawful,

 class-based discrimination are prime examples’ of what (b)(2) is meant to capture.” Id. at 361

 (quoting Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 614 (1997)). Rule 23(b)(2) “reflects a

 series of decisions involving challenges to racial segregation—conduct that was remedied by a

 single classwide order.” Id. “In none of the cases cited by the Advisory Committee as examples

 of (b)(2)’s antecedents did the plaintiffs combine any claim for individualized relief with their

 classwide injunction.” Id. (citing Advisory Committee’s Note, 39 F.R.D. at 102). This is

 because permission to combine individualized and classwide relief within a single Rule 23(b)(2)

 class is inconsistent with the structure of Rule 23(b).” Id.

        The named Plaintiffs in this case have only asserted claims for injunctive and declaratory

 relief, not monetary damages. [R. 32-2 at 42.] In arguing against certification under Rule

 23(b)(2), Defendants raise no new arguments and merely restate the arguments they made under

 Rule 23(a) that Plaintiffs have raised issues that are not applicable to the class as a whole. [R. 35

 at 20; R. 36 at 10–11.] Defendants state that issues related to some class members’ participation

 in the financial assistant program and the issue of payment plans precludes classwide

 certification. [R. 35 at 20–21.] The Court previously addressed Defendants’ arguments and

 need not do so again here. The defining characteristic of a Rule 23(b)(2) class is “the

 homogeneity of the interests of the members of the class.” Romberio v. UnumProvident Corp.

 385 F. App’x 423, 432 (6th Cir. 2009). Here, the Court finds that the interests of the proposed



                                                  22
Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 23 of 24 - Page ID#: 1035




 class members—notice and an opportunity to be heard—are homogeneous because the issue of

 notice and the opportunity to be heard applies to all proposed class members, and injunctive or

 declaratory relief is also appropriate for the class as a whole. See Fed. R. Civ. P. 23(b)(2).

 Therefore, the Court finds that class certification is proper under 23(b)(2). 11

                                                           III

          After conducting a rigorous analysis, the Court determines that class certification is

 appropriate here because all requirements under Federal Rule of Civil Procedure 23 have been

 established. Accordingly, and the Court being sufficiently advised, it is hereby ORDERED as

 follows:

          1.       Plaintiffs’ Motion to Certify Class [R. 2] is DENIED AS MOOT;

          2.       Plaintiffs’ Amended and Supplemental Motion to Certify Class [R. 32] is

                   GRANTED;

          3.       The Court CERTIFIES a class defined as “all UK Healthcare patients whose

                   bills have been or will be referred by UK Healthcare (or its subsidiaries, including

                   but not limited to KMSF and CKMS) to the Department of Revenue for collection

                   and who have not yet satisfied the amount the DOR states is owed, but excluding

                   the 158 individuals listed in Defendants’ Capilouto and Cox’s response to

                   Interrogatory 2 as having requested a hearing or independent review of their

                   accounts;”




 11
   Plaintiffs assert that a single injunction is possible and appropriate here. [R. 40 at 26.] However, if it is true,
 based on further discovery that separate relief and possible subclasses are necessary, Plaintiffs state they will seek an
 amendment at that time. Id.

                                                           23
Case: 3:20-cv-00044-GFVT Doc #: 46 Filed: 03/23/21 Page: 24 of 24 - Page ID#: 1036




       4.    Plaintiff Lucy Alexander, Plaintiff Mary Baughman, Plaintiff Robert Moody,

             Plaintiff Danny Metts, and Plaintiff Randall Roach SHALL SERVE as class

             representatives; and

       5.    Ben Carter, attorney from the Kentucky Equal Justice Center, and Edward P.

             Krugman and Claudia Wilner, attorneys from the National Center for Law and

             Economic Justice, are APPOINTED as class council.

             This the 23rd day of March, 2021.




                                            24
